DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claims 1, 16, and 20 claim an intensifier pump having selectable piston diameters. However, the application as filed lacks detail concerning how the intensifier with the selectable pistons operates. For example, there is no details concerning how initial movement of the pistons 106B and 106C is carried out from the position shown in Fig 2A (i.e. the TDC position). 
As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
How do pistons 106B and 106C move from the position shown in Fig 2A (i.e. the TDC position)? 
Thus, independent claims 1-10, and 16-20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent claims are rejected based on their dependency to the independent claims above.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
With regard to specific undue experimentation factors listed in MPEP 2164.01 (a), after consideration of all the factors, the examiner finds: 
Regarding factor (A):
The scope of the claims appears to be broad in relations to applicant's disclosure considering applicant's claims capture a wide range of possible configurations, yet applicant discloses merely one embodiment wherein insufficient detail is provided concerning how the pistons 106B and 106C move from the position shown in Fig 2A (i.e. the TDC position). 

Regarding factor (F):
Independent claims 1, 16, and 20 claim an intensifier pump having selectable piston diameters. The specification as filed does not appear to provide any detail concerning how the pistons 106B and 106C move from the position shown in Fig 2A (i.e. the TDC position). 
Thus, given this lack of detail provided in the specification as filed, applicant has not enabled one of ordinary skill in the art to make and use the claimed invention with regard to factor F.
Regarding factor (G):
Independent claims 1, 16, and 20 claim an intensifier pump having selectable piston diameters. The specification as filed does not appear to provide any working examples 
Thus, given this lack of working examples in the specification as filed, applicant has not enabled one of ordinary skill in the art to make and use the claimed invention with regard to factor G.
Dependent claims are rejected based on their dependency to the independent claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 16 are written as apparatus claims. However, the selectable plunger diameters require these claims to be written as kit claims because, as shown in Figs 3A-3B and 3A-3C, a kit of parts is required to make the plunger diameters selectable.
 Dependent claims are rejected based on their dependency to the claims 11 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the 

Claims 1-3, 8-11, 13, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressure Intensifiers, by Hanchen, published 2015 in view of Fraser US 1263410.
 	Regarding claim 1, Hanchen discloses an intensifier pump (see annotated Figure of Hanchen herein) including a piston and a plunger configured to interact with the piston (see annotated figure of Hanchen herein), wherein the plunger comprises a plunger diameter that is smaller than the piston diameter (see annotated Figure of Hanchen herein).
 	Hanchen does not disclose a piston comprising at least two selectable piston diameters, wherein the plunger comprises a plunger diameter that is smaller than each of the at least two selectable piston diameters. 
  	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the variable diameter piston plunger system of Fraser to vary the pistons diameter and the plunger diameter in the intensifier of Hanchen to gain the benefit of varying the transmission ratio of the intensifier. 



    PNG
    media_image1.png
    360
    573
    media_image1.png
    Greyscale

 				Annotated Figure of Hanchen




 	Regarding claims 2-3, 8-9, Hanchen as modified above discloses:
 	2.  The intensifier pump of claim 1, wherein the plunger comprises a second 
selectable plunger diameter that is smaller than each of the at least two selectable piston diameters (see the piston plunger and cylinder pistons of Fraser in Fig 1 which have been applied to both the piston 30 and plunger 32 of Hanchen wherein Hanchen discloses the piston is larger in diameter than the plunger 30 as shown in the annotated figure of Hanchen herein and in the chart of Hanchen with transmission ratios all above 1). 
  	3.  The intensifier pump of claim 1, wherein the at least two selectable piston diameters comprise a first piston diameter and a second piston diameter, and wherein the first piston diameter generates a first output pressure at the plunger four times greater than an input pressure of an energizing fluid, and the second piston diameter generates a second output pressure at the plunger five times greater than the input pressure of the energizing fluid [See the chart of Hanchen wherein transmission ratios of up to 16 are disclose. Also, the output pressure of a positive displacement pump like a plunger pump is related to the backpressure of the pumped fluid occurring at a given time in the given system. Therefore, these limitations are not necessarily structural limitations of the pump but rather a manner of operating the claimed apparatus. Each of the piston plunger and the two cylinder pistons of the pump system of Hanchen as modified above by Fraser is structurally capable of increasing the fluid pressure four or five times greater than the input pressure depending on the back pressure occurring at is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)].
 	8.  The intensifier pump of claim 1, wherein the piston comprises a first piston body with a first piston diameter and a second piston body with a second diameter, wherein the first piston body is configured to nest within the second piston body (see the nested piston plunger 15 and cylinder pistons 16, 17 of Fraser in Fig 1 which have been applied to both the piston and the plunger of Hanchen). 
  	9.  The intensifier pump of claim 1, wherein the piston comprises a first piston body, a second piston body, and a third piston body, and the first piston body and the second piston body are configured to nest within the third piston body (see the nested piston plunger 15 and cylinder pistons 16, 17 of Fraser in Fig 1 which have been applied to both the piston and plunger of Hanchen). 
  	Regarding claims 10, 15, and 19, Hanchen as modified above discloses wherein the plunger is configured to output pressure up to 30,000 psi (see chart of Hanchen wherein plunger pressures up to 4,000 bar (approximately 58,00 psi) are disclosed. 

 	Regarding claim 11, Hanchen discloses an intensifier pump (see annotated Figure of Hanchen herein) comprising an input port to receive input fluid (see inlet at P1 in the Figure of Hanchen), a piston comprising a piston diameter and a plunger configured to interact with the piston (see annotated Figure of Hanchen herein), wherein the plunger comprises a plunger diameter that is smaller than the piston diameter (see annotated Figure of Hanchen herein).
 	Hanchen does not disclose wherein the plunger comprises at least two selectable plunger diameters and each of the at least two selectable plunger diameters is smaller than the piston diameter. 
 	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the variable diameter piston plunger system of Fraser to vary the piston diameter and the plunger diameter in the pump of Hanchen to gain the benefit of varying the transmission ratio of the intensifier. 

 	Regarding claims 13, Hanchen as modified above discloses:
 	13.  The intensifier pump of claim 11, wherein the plunger comprises a solid cylinder (15 of Fraser) of a first diameter and a hollow cylinder (16 or 17 of Fraser) of a second diameter, wherein the solid cylinder is configured to nest within the hollow cylinder to provide the plunger with the second diameter (see e.g. Figs 2-3 of Fraser). 
 	Regarding claim 16, Hanchen discloses an intensifier pump (see annotated Figure of Hanchen herein), comprising: an inlet (see inlet at P1 in the Figure of Hanchen) configured to receive inlet fluid at a first pressure (Primary pressure P1); a piston comprising a piston diameter, wherein the inlet fluid exerts pressure on the piston (see annotated Figure of Hanchen herein);  a plunger configured to interact with the piston, wherein the plunger comprises a plunger diameter that is smaller than the piston diameter (see annotated Figure of Hanchen herein); and an outlet (see outlet at P2 in the Figure of Hanchen) configured to output an outlet fluid at a second pressure greater than the first pressure (Secondary pressure P2), 
 	Hanchen does not disclose the piston comprising at least two selectable piston diameters, and wherein the plunger comprises at least two selectable plunger diameters and each of the at least two selectable plunger diameters is smaller than each of the at least two selectable piston diameters.
	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the variable diameter piston plunger system of Fraser to vary the piston diameter and the plunger diameter in the pump of Hanchen to gain the benefit of varying the transmission ratio of the intensifier. 
 	Regarding the limitation each of the at least two selectable plunger diameters is smaller than each of the at least two selectable piston diameters, Hanchen discloses that the transmission ratio is a result effective variable that determines the factor by which the intensifier can increase the fluid pressure (see e.g. 0049 of Iverson). Since an intensifier is designed to increase pressure, it would be obvious to make each of the at least two selectable plunger diameters smaller than each of the two selectable piston diameters to insure the intensifier increases pressure as is the purpose of a pressure intensifier.













Claims 1-3, 8-9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 4555220 in view of Fraser US 1263410 as evidenced by Pressure Intensifiers, by Hanchen, published 2015.
 	Regarding claim 1, Hall discloses an intensifier pump (see Fig 1) including a piston (30) and a plunger (32) configured to interact with the piston, wherein the plunger comprises a plunger diameter that is smaller than the piston diameter (see Fig 1).
 	Hall does not disclose a piston comprising at least two selectable piston diameters, wherein the plunger comprises a plunger diameter that is smaller than each of the at least two selectable piston diameters. 
  	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.

 	Regarding the limitation the plunger comprises a plunger diameter that is smaller than each of the at least two selectable piston diameters, Hanchen discloses the transmission ratio is a result effective variable that determines the factor by which the intensifier can increase the fluid pressure [see Hanchen: “The resulting force generates an intensified pressure p3 (secondary pressure) with the effective diameter D2 on the smaller surface A3, which corresponds to the area ratio.”]. Since an intensifier is designed to increase pressure, it would be obvious to make the plunger diameter smaller than each of the at least two selectable piston diameters to insure the intensifier increases pressure as is the purpose of a pressure intensifier.
 	Regarding claims 2-3, 8-9, Hall as modified above discloses:
 	2.  The intensifier pump of claim 1, wherein the plunger comprises a second 
selectable plunger diameter that is smaller than each of the at least two selectable piston diameters (see the piston plunger and cylinder pistons of Fraser in Fig 1 which have been applied to both the piston 30 and plunger 32 of Hall wherein Hall discloses the piston 32 is larger in diameter than the plunger 30 as shown in Fig 1). 
  	3.  The intensifier pump of claim 1, wherein the at least two selectable piston diameters comprise a first piston diameter and a second piston diameter, and wherein the first piston diameter generates a first output pressure at the plunger four times greater than an input is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)].
 	8.  The intensifier pump of claim 1, wherein the piston comprises a first piston body with a first piston diameter and a second piston body with a second diameter, wherein the first piston body is configured to nest within the second piston body (see the nested piston plunger 15 and cylinder pistons 16, 17 of Fraser in Fig 1 which have been applied to both the piston 30 and plunger 32 of Hall). 

  	Regarding claim 11, Hall discloses an intensifier pump (see Fig 1) comprising an input port to receive input fluid (line entering at left side of HCA or HCB), a piston (30) comprising a piston diameter and a plunger (32) configured to interact with the piston, wherein the plunger comprises a plunger diameter that is smaller than the piston diameter (see Fig 1).
 	Hall does not disclose wherein the plunger comprises at least two selectable plunger 
diameters and each of the at least two selectable plunger diameters is smaller than the piston diameter. 
 	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the variable diameter piston plunger system of Fraser to vary the piston diameter and the plunger diameter in the pump of Hall to gain the benefit of varying the transmission ratio of the intensifier. 
 	Regarding the limitation each of the at least two selectable plunger diameters is smaller than the piston diameter, Hanchen discloses the transmission ratio is a result effective variable that determines the factor by which the intensifier can increase the fluid pressure [see Hanchen: “The resulting force generates an intensified pressure p3 (secondary pressure) with 
 	Regarding claims 13, Hall as modified above discloses:
 	13.  The intensifier pump of claim 11, wherein the plunger comprises a solid cylinder (15 of Fraser) of a first diameter and a hollow cylinder (16 or 17 of Fraser) of a second diameter, wherein the solid cylinder is configured to nest within the hollow cylinder to provide the plunger with the second diameter (see e.g. Figs 2-3 of Fraser). 
 	Regarding claim 16, Hall discloses an intensifier pump (see Fig 1), comprising: an inlet (line entering at left side of HCA or HCB) configured to receive inlet fluid at a first pressure; a piston (30) comprising a piston diameter, wherein the inlet fluid exerts pressure on the piston;  a plunger (32) configured to interact with the piston, wherein the plunger comprises a plunger diameter that is smaller than the piston diameter; and an outlet (18) configured to output an outlet fluid at a second pressure greater than the first pressure, wherein the plunger exerts the second pressure on the outlet fluid.
 	Hall does not disclose the piston comprising at least two selectable piston diameters, and wherein the plunger comprises at least two selectable plunger diameters and each of the at least two selectable plunger diameters is smaller than each of the at least two selectable piston diameters.
	Fraser discloses a piston plunger 15 having one diameter, and another cylinder piston 16 having a larger diameter, and another cylinder piston 17 having a larger diameter.

 	Regarding the limitation each of the at least two selectable plunger diameters is smaller than each of the at least two selectable piston diameters, Hanchen discloses the transmission ratio is a result effective variable that determines the factor by which the intensifier can increase the fluid pressure [see Hanchen: “The resulting force generates an intensified pressure p3 (secondary pressure) with the effective diameter D2 on the smaller surface A3, which corresponds to the area ratio.”]. Since an intensifier is designed to increase pressure, it would be obvious to make each of the at least two selectable plunger diameters smaller than each of the two selectable piston diameters to insure the intensifier increases pressure as is the purpose of a pressure intensifier.

Claims 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 4555220 in view of Fraser US 1263410 as evidenced by and in view of Pressure Intensifiers, by Hanchen, published 2015.

 	Regarding claims 10, 15, and 19, Hall as modified above is silent regarding the pressures of the system and thus does not explicitly disclose wherein the plunger is configured to output pressure up to 30,000 psi. 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize pressures up to 30,00 psi in the system of Hall as modified above to gain the benefit of using high pressure fluid for drilling and fracturing as taught by Hall in the abstract.  
 	Additionally, since the claimed pressure range is known to be a workable range used in drilling /fracturing which is one of the stated applications of Hall’s system (see e.g. the abstract of Hall), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize pressures up to 30,000 psi in the system of Hall as modified above as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].


Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746